COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Victor Keith Wilson v. The State of Texas

Appellate case number:     01-18-00509-CR

Trial court case number: 95CR0904

Trial court:               10th District Court of Galveston County

        Appellant appeals from the denial of his motion for post-conviction DNA testing.
Appellant’s court-appointed counsel has filed a motion to withdraw along with a brief concluding
that the above-referenced appeal is frivolous. See Anders v. California, 386 U.S. 738, 744 (1967).
Appellant filed a pro se response. Although the supplemental record indicates that a copy of the
record was sent to appellant by the trial court clerk, appellant subsequently asserted that he did not
receive a copy of the record and that his pro se response was filed without the record. Another
copy of the record was ordered to be provided to appellant and appellant was granted an additional
extension of time to amend his pro se response. The record demonstrates that appellant has been
provided another copy of the record.
        Appellant now requests additional documents from the underlying trial that were not
included in the appellate record. The motion is denied. The additional documents requested by
appellant are neither necessary nor relevant to filing a pro se response to counsel’s Anders brief in
this appeal from the denial of post-conviction DNA testing. To the extent that appellant still desires
to amend his pro se response, an amended response must be filed no later than 30 days from the
date of this order. No further extensions will be granted.


       It is so ORDERED.

Judge’s signature: ___/s/ Sarah B. Landau___
                                 Acting individually


Date: ___July 9, 2019___